Citation Nr: 0808821	
Decision Date: 03/17/08    Archive Date: 04/03/08

DOCKET NO.  04-40 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to an initial compensable evaluation for 
bilateral hearing loss.

3.  Entitlement to an initial evaluation in excess of 10 
percent for right ankle disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1974 to May 
1976 and from October 1981 to March 1984.  He also had 
service in the National Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, and a July 2006 rating decision of the 
RO in Muskogee, Oklahoma.

The decision below addresses the veteran's claim of service 
connection for a low back disability and the claim for an 
initial compensable evaluation for bilateral hearing loss.  
The appeal of the initial evaluation for right ankle 
disability is addressed in the remand that follows the 
Board's decision.


FINDINGS OF FACT

1.  The veteran does not have a low back disability.

2.  Since the award of service connection, audiological 
evaluation reflects that the veteran's hearing loss has been 
manifested by no worse than level II hearing impairment in 
both ears.


CONCLUSIONS OF LAW

1.  The veteran does not have a low back disability that is 
the result of disease or injury incurred in or aggravated 
during active military service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 
(2007).

2.  Since the award of service connection, the criteria for 
an initial compensable rating for bilateral hearing loss have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 3.322, 3.385, 4.3, 4.7, 
4.22, 4.85, 4.86, Diagnostic Code 6100 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2007).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).  

The Board finds that all notification and development action 
needed to render a decision as to the claim of service 
connection for a low back disability has been accomplished.  
Through October 2002 and April 2004 notice letters, the RO 
notified the veteran and his representative of the 
information and evidence needed to substantiate his service 
connection claim.  Although the complete notice was not 
provided until after the RO initially adjudicated the 
veteran's claim, the claim was properly re-adjudicated in May 
2007, which followed the adequate notice.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376-77 (2006).  While the notice 
did not refer to criteria for assigning disability ratings or 
effective dates for the low back claim, see Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), neither of these 
questions is now before the Board.  Consequently, a remand of 
the service connection issue for further notification is not 
necessary.

Regarding the service connection claim, the Board also finds 
that the October 2002 and April 2004 notice letters satisfy 
the statutory and regulatory requirement that VA notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b)).  In those letters, the RO notified the 
veteran that VA was responsible for obtaining relevant 
records from any Federal agency and that the RO would make 
reasonable efforts to obtain relevant records not held by a 
Federal agency, such as from a state, private treatment 
provider, or an employer.  Additionally, the notice letters 
requested the veteran to submit medical evidence, opinions, 
statements, and treatment records regarding his claimed 
disability.  The veteran was also told to send in any 
evidence in his possession that pertained to the claim.

With respect to the bilateral hearing loss claim, the veteran 
is challenging the initial evaluation assigned following the 
grant of service connection.  The United States Court of 
Appeals for Veterans Claims (Court) held that in cases where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service connection claim has been more than substantiated, it 
has been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Once the veteran 
disagrees with an initial determination, other provisions 
apply to the remainder of the adjudication process, 
particularly those pertaining to the duty to assist and 
issuances of rating decisions and statements of the case.  
See 38 U.S.C.A. §§ 5103A, 5104(a), 7105(d) (West 2002); 
38 C.F.R. §§ 3.103(b)(1), 3.159(c), 19.29 (2007); Dingess, 
19 Vet. App. at 490-91; see also Dunlap v. Nicholson, 21 Vet. 
App. 112, 119 (2007).  Nonetheless, the veteran was sent a 
notice letter in December 2006 that referred to the criteria 
for assigning disability ratings.  Thus, VA's duty to notify 
in this case has been satisfied regarding the hearing loss 
claim.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the low 
back and hearing loss issues.  The veteran's available 
service medical records have been obtained and associated 
with the claims file, as have treatment records from the VA 
Medical Centers (VAMCs) in Topeka, Kansas; Kansas City, 
Missouri; and Muskogee, Oklahoma.  Records from multiple 
private treatment providers identified by the veteran have 
also been obtained.  Additionally, in June 2004 and April 
2007, the veteran was provided VA examinations in connection 
with his hearing loss claim, the reports of which are of 
record.  Significantly, the veteran has not otherwise alleged 
that there are any outstanding post-service medical records 
probative of his low back or hearing loss claim that need to 
be obtained.

The Board notes that the RO was not able to obtain the 
veteran's complete service medical records.  Records from the 
veteran's second period of active service and his recent 
National Guard service have been obtained.  The veteran's 
medical records from his first period of service have been 
deemed lost or destroyed.  On multiple occasions, the RO 
attempted to obtain those records.  However, the National 
Personnel Records determined that additional records were not 
found and the earlier service records were not associated 
with the National Guard records.  Further efforts to obtain 
any other service medical records would be futile.  
Therefore, a remand of these issues in order to make further 
requests for service medical records is not necessary.

II. Analysis

A. Service Connection

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2007).

In March 2002, the veteran submitted a statement that was 
interpreted as a claim of service connection for a low back 
disability.  The veteran stated that he had recurring low 
back pain.  Since that time, he has not provided any 
information or evidence regarding a current low back 
disability.  A review of the post-service medical records 
does not reveal any complaints of, treatment for, or a 
clinical diagnosis of a low back disability.  The records 
reflect regular orthopedic treatment through VA and private 
treatment providers.  However, the orthopedic treatment does 
not pertain to the low back.

The Board notes that Congress has specifically limited 
entitlement to service connection for instances where disease 
or injury has resulted in a disability.  See 38 U.S.C.A. 
§ 1110.  Although on one instance the veteran stated that he 
had recurring low back pain, mere pain alone, without a 
diagnosed or identifiable underlying malady or condition does 
not in and of itself constitute a disability for which 
service connection may be granted.  See Sanchez-Benitez v. 
Principi, 259 F.3d 1356, 1360-61 (Fed. Cir. 2001).  In the 
absence of proof of any disability of the low back, the claim 
of service connection for a low back disability may not be 
granted.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

The veteran's representative contends that a VA examination 
is warranted in connection with this claim.  Although there 
is lay evidence of a recurrent symptom of a low back 
disability (pain), the evidence of record does not establish 
that the veteran suffered an event, injury, or disease during 
military service in any way related to the low back.  The 
available service medical records are negative for such an 
occurrence.  The veteran's representative conceded as much in 
an August 2007 statement when he stated that the service 
medical records and current treatment reports are negative 
for a diagnosis or treatment of a low back condition.  
Notably, the veteran has not asserted that he suffered a low 
back-related event, injury, or disease during military 
service.  Thus, even with heightened consideration as a 
result of missing service medical records, see Cromer v. 
Nicholson, 19 Vet. App. 215, 217 (2005), there is no 
indication of an in-service low back injury.  Without 
evidence of such, a medical examination or opinion is not 
necessary or required.  See 38 U.S.C.A. § 5103A(d)(2); 
38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. 
App. 79, 81 (2006).



B. Initial Rating

Disability evaluations are determined by comparing a 
veteran's symptoms with criteria set forth in VA's Schedule 
for Rating Disabilities, which are based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4 (2007).  When a question arises as to 
which of two ratings apply under a particular diagnostic 
code, the higher of the two evaluations is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2007).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (2007).

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. § 4.1 
(2007); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Where, as here, the question for consideration is the 
propriety of the initial evaluation assigned, consideration 
of the medical evidence since the effective date of the award 
of service connection and consideration of the 
appropriateness of a staged rating are required.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The veteran's service-connected bilateral hearing loss has 
been evaluated as noncompensably (zero percent) disabling 
since March 7, 2002.  The assigned evaluation for hearing 
loss is determined by mechanically applying the rating 
criteria to certified test results.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Under the applicable 
criteria, ratings for hearing loss are determined in 
accordance with the findings obtained on audiometric 
examinations.  Evaluations of hearing impairment range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests (Maryland CNC), together with the 
average hearing threshold level as measured by puretone 
audiometry tests in the frequencies of 1000, 2000, 3000, and 
4000 Hertz.  The rating criteria establish eleven auditory 
acuity levels designated from I to XI.  As set forth in the 
regulations, Tables VI, VIa, and VII are used to calculate 
the rating to be assigned.  See 38 C.F.R. § 4.85 (Diagnostic 
Code 6100) (2007).

Additionally, the regulations allow for evaluating 
exceptional patterns of hearing impairment.  When the 
puretone threshold at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, 
Table VI or Table VIa is to be used, whichever results in the 
higher numeral.  Each ear will be evaluated separately.  
38 C.F.R. § 4.86(a) (2007).  When the puretone threshold is 
30 decibels or less at 1000 Hertz, and 70 decibels or more at 
2000 Hertz, Table VI or Table VIa is to be used, whichever 
results in the higher numeral.  Thereafter, that numeral will 
be elevated to the next higher numeral.  Each ear will be 
evaluated separately.  38 C.F.R. § 4.86(b) (2007).

The RO granted service connection for bilateral hearing loss 
based on the aggravation of pre-existing hearing loss during 
active service.  See 38 C.F.R. § 3.306 (2007).  Generally, in 
cases involving aggravation by active service, the rating is 
to reflect only the degree of disability over and above the 
degree of disability existing at the time of entrance into 
active service.  38 C.F.R. §§ 3.322(a), 4.22 (2007).  
However, as in this case, if the degree of disability at the 
time of entrance into service is not ascertainable in terms 
of the schedule, no deduction will be made.  Id.  The Board 
finds that the degree of disability at the time of entrance 
into active service is not ascertainable because the 
pertinent service medical records have not been made a part 
of the claims file and have been deemed lost or destroyed.  
Thus, no deduction will be made.

A review of the medical evidence reveals that the veteran 
underwent VA examination in connection with the claim most 
recently in April 2007.  The puretone threshold average was 
38.75 for the right ear and 46.25 for the left ear.  The 
Maryland CNC speech recognition score was 86 percent for the 
right ear and 84 percent for the left ear.  Based on those 
results with the utilization of Table VI, the veteran had 
level II hearing impairment in both ears.  Applying the 
results to Table VII, a noncompensable disability rating was 
warranted for bilateral hearing loss based on the April 2007 
VA examination.

The audiometric examination results from April 2007 evidenced 
the poorest auditory acuity since the award of service 
connection.  Prior to that examination, the veteran underwent 
VA examination in June 2004.  At that time, the puretone 
threshold average was 36.25 for the right ear and 46.25 for 
the left ear.  The Maryland CNC speech recognition score was 
92 percent for the right ear and 92 percent for the left ear.  
The veteran also submitted audiological evaluations, dated in 
May 2002 and October 2002.  Presupposing that those two 
examinations are adequate for rating purposes, the puretone 
threshold average appeared to be 36.25 for the right ear and 
46.25 for the left ear during the May 2002 examination.  A 
word recognition score was noted as 92 percent for the right 
ear and 96 percent for the left ear at that time.  The 
October 2002 examination reflected a puretone threshold 
average of 35 for the right ear and 38.75 for the left ear 
with a speech recognition score of 96 percent for the right 
ear and 90 percent for the left ear.  Applying Tables VI and 
VII, a noncompensable disability rating was warranted for 
bilateral hearing loss based on each of those examinations.

In consideration of the objective audiometric examination 
results that have been associated with the record since the 
effective date of the award of service connection, the 
veteran has experienced no more than noncompensably disabling 
bilateral hearing loss.  Therefore, a compensable initial 
rating is not warranted.

The veteran's representative asserts that another VA 
examination is warranted because there is no indication in 
the April 2007 examination report that the examiner reviewed 
the claims file.  Although it is not apparent from the report 
whether the claims file was available for review by the April 
2007 examiner, a review of the claims file prior to an 
examination is not necessary in all instances.  See, e.g., 
Snuffer v. Gober, 10 Vet. App. 400, 403-4 (1997).  Here, the 
veteran's level of impairment at the time of the examination 
was of most importance.  This information was obtained and 
documented by the examiner.  Additionally, the examiner noted 
an accurate history as provided by the veteran.  
Consequently, further examination is not necessary in order 
to adjudicate the claim.

The above determination is based upon consideration of 
applicable rating provisions.  Additionally, there is no 
showing that the veteran's bilateral hearing loss reflects so 
exceptional or unusual a disability picture as to warrant the 
assignment of any higher evaluation on an extra-schedular 
basis.  See 38 C.F.R. § 3.321(b)(1) (2007).  In this case, 
there is no evidence showing that the disability results in 
marked interference with employment (i.e., beyond that 
contemplated in the evaluation assigned), or frequent periods 
of hospitalization, or evidence showing that the disability 
otherwise renders impractical the application of the regular 
schedular standards.  In fact, his disability is accurately 
reflected by the schedular criteria.  In the absence of 
evidence of such factors as those outlined above, the 
criteria for invoking the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 
9 Vet. App. 157, 158-59 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

For all the foregoing reasons, the Board finds that the claim 
for an initial compensable rating for bilateral hearing loss 
must be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claim for a compensable rating, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).


ORDER

Service connection for a low back disability is denied.

An initial compensable evaluation for bilateral hearing loss 
is denied.


REMAND

The veteran has been granted service connection for right 
ankle fracture, status-post open reduction and internal 
fixation.  Since September 26, 2005, the veteran's service-
connected right ankle disability has been evaluated as 10 
percent disabling under Diagnostic Code 5271 for limited 
motion of the ankle.  Under that diagnostic code, a 10 
percent rating is warranted for moderate limitation of motion 
and a 20 percent rating for marked limitation of motion.  
38 C.F.R. § 4.71a (Diagnostic Code 5271) (2007).  (Normal 
range of motion of the ankle is measured as 0-20 degrees of 
dorsiflexion and 0-45 degrees of plantar flexion.  38 C.F.R. 
§ 4.71 (Plate II) (2007).)

Another potentially applicable diagnostic code for evaluating 
ankle disabilities is Diagnostic Code 5262, for impairment of 
the tibia and fibula.  Under that diagnostic code, a 10 
percent rating is warranted for malunion of the tibia or 
fibula with slight ankle disability.  A 20 percent rating is 
warranted for malunion with moderate ankle disability.  A 30 
percent rating is warranted for malunion with marked ankle 
disability.  Lastly, a 40 percent rating is warranted for 
nonunion of the tibia or fibula, with loose motion, and the 
requirement of a brace.  38 C.F.R. § 4.71a (Diagnostic 
Code 5262).

During an August 2006 orthopedic consultation at the Kansas 
City VAMC, it was noted that there was a nonunion of the 
veteran's distal fibula evidenced by x-ray.  A previous VA 
examination, conducted in June 2006, did not explicitly 
reflect nonunion.  The examiner merely stated that x-rays 
showed an old fracture of the distal fibular shaft with 
evidence of previous internal fixation that had been removed.  
Additionally, VA treatment records reflect that the veteran 
has used a brace on the right ankle.  However, it is not 
noted whether a brace is in fact required as a result of 
nonunion or whether the veteran voluntarily uses the brace to 
relieve symptoms.  Furthermore, in the August 2006 record, 
plantar flexion of the right ankle was shown to be to 60 
degrees.  This manner of motion is beyond the normal arc.  
See 38 C.F.R. § 4.71 (Plate II).  Thus, while the records do 
not specifically indicate whether the veteran has loose 
motion, the plantar flexion measurement may represent that 
type of motion.

Given the evidence, further development is necessary in the 
form of a medical examination.  The examination is necessary 
in order to determine the nature and severity of the 
veteran's right ankle disability, including whether it 
results in impairment other than limitation of motion of the 
ankle.  It is critical that the examination report document 
whether the veteran, as a result of this service-connected 
right ankle disability, has nonunion (or malunion) of the 
fibula, loose motion, and requires a brace because of 
nonunion.

It appears that the veteran continues to receive regular 
treatment for his right ankle disability at the Kansas City 
VAMC.  Updated treatment records should be obtained in light 
of the remand.

Accordingly, this issue is REMANDED for the following 
actions:

1.  Obtain the veteran's VA treatment 
records prepared since February 2007 and 
associate the records with the claims 
folder.

2.  After securing any additional 
records, schedule a VA examination to 
determine the nature and severity of the 
veteran's service-connected right ankle 
disability.  The entire claims file, to 
include a complete copy of this remand, 
should be made available to, and reviewed 
by, the examiner designated to examine 
the veteran.  All necessary tests and 
studies, including x-rays, should be 
conducted.  Range of motion studies must 
be conducted and all functional losses 
should be identified, such as pain on 
use, weakness, incoordination, 
fatigability, etc.  Functional loss 
should be equated with "moderate" or 
"marked" limitation of motion.  The 
examiner, or a radiologist, should 
interpret the x-ray films and issue an 
opinion as to whether there is nonunion 
or malunion of the fibula resulting from 
the service-connected fracture.  If 
nonunion is found, the examiner must 
determine whether the veteran has loose 
motion and requires a brace.  If malunion 
is found, the examiner should 
characterize the severity of the 
veteran's right ankle disability as 
"slight," "moderate," or "marked."  
All examination results, along with the 
complete rationale for the opinions 
provided, to include citation to 
pertinent evidence of record and/or 
medical authority, as appropriate, should 
be set forth.

After the requested examination has been 
completed, the report should be reviewed 
to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in 
any manner, it should be returned to the 
examiner.  (The veteran should be advised 
that failure to appear for an examination 
as requested, and without good cause, 
could adversely affect his claim.  See 
38 C.F.R. § 3.655 (2007).)

3.  After undertaking any other 
development deemed appropriate, re-
adjudicate the right ankle claim.  If the 
benefit sought is not granted, furnish 
the veteran and his representative with a 
supplemental statement of the case (SSOC) 
and afford them an opportunity to respond 
before the record is returned to the 
Board for further review.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by VA.  The veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


